IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-80,363-03


                  EX PARTE NORBERTO AHUMADA LUCIO, Applicant


                 ON APPLICATION FOR WRIT OF HABEAS CORPUS
                              CAUSE NO. 09-CR-2611
             IN THE 357TH DISTRICT COURT FROM CAMERON COUNTY


       Per curiam. RICHARDSON , J., filed a concurring statement.

                                             ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of theft in the

aggregate and sentenced to ten years’ imprisonment. He did not appeal his conviction.

       On November 27, 2013, this application was remanded to determine why the judgment in

the nunc pro tunc order has four separate counts and four separate sentences when the offense was

for theft in the aggregate. On February 27, 2014, this Court received the trial court’s supplemental

findings of fact and conclusions of law. The trial court recommended that we deny the application
                                                                                                   2

and that the error in the judgment be corrected by a third nunc pro tunc. However, this Court was

not sent a copy of such judgment nunc pro tunc.

       On November 26, 2014, this Court ordered the trial court to supplement the record with the

correct nunc pro tunc judgment, or make findings of fact and conclusions of law as to why a nunc

pro tunc has not been entered in this cause. To date, this Court has received neither. Therefore, the

trial court is ordered to forward to this Court a copy of the nunc pro tunc judgment. Once the nunc

pro tunc judgment has been entered by the trial court, a copy of that judgment shall be forwarded to

the Texas Department of Criminal Justice – Correctional Institutions Division, and confirmation of

that transmittal shall also be included in its response to this remand order. No further fact finding

by the trial court is ordered or allowed concerning this application.

       We order the trial court to resolve this issue within 15 days of this order. A supplemental

transcript shall be forwarded to this Court within 30 days of the date of this order. No extensions

will be entertained.

Delivered: March 18, 2015

Do Not Publish